DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2-4, 11-13, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2021.
Applicant's election with traverse of Species E in the reply filed on April 11, 2021 is acknowledged.  The traversal is on the ground(s) that an adequate explanation of the different species was not provided.  This is not found persuasive because as indicated in the previous office action, there is a search and/or examination burden due to the patentably distinct species due to the configuration and location of the spacers with respect to other display elements such as color filters and light shielding layers.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2004/0125279 A1).
In regard to claim 1, Lee et al. discloses an electronic device, comprising (see e.g. Figures 4e-4g): 
a first substrate (see e.g. paragraph [0045], i.e. lower substrate); 
a second substrate 41 disposed opposite to the first substrate; 
a light-shielding layer 42 disposed on the second substrate 41 and comprising an opening area and a light-shielding area; and 
a color filter layer 43 disposed on the second substrate and comprising a first color filter unit, the first color filter unit comprising a first portion and a second portion (i.e. upper B portion and lower B portion in Figure 4f); 
wherein the first portion is at least partially overlapped with the opening area, the second portion is overlapped with the light-shielding area, and there is a first gap 46 between the first portion and the second portion.
In regard to claim 5, Lee et al. discloses the limitations as applied to claim 1 above, and
a main spacer 47 disposed on the first substrate 41, wherein the main spacer 47 is in contact with the first color filter unit.
	In regard to claim 6, Lee et al. discloses the limitations as applied to claim 5 above, and 
47 is in contact with the second portion of the first color filter unit.
In regard to claim 7, Lee et al. discloses the limitations as applied to claim 1 above, and
wherein the first color filter unit is a blue filter unit (see e.g. Figures 4e-4g).
In regard to claim 9, Lee et al. discloses the limitations as applied to claim 1 above, and
wherein the second portion is an island structure (see e.g. Figures 4e-4g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0125279 A1) in view of Waratani et al. (US 2012/0327337 A1).
In regard to claim 8, Lee et al. discloses the limitations as applied to claim 1 above, but fails to explicitly discloses
wherein the second portion is entirely overlapped with the light-shielding area.
However, Waratani et al. discloses 
wherein the second portion is entirely overlapped with the light-shielding area (see e.g. Figures 1-2 and note that 130b is considered as a second portion of the color filter unit).
Given the teachings of Waratani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display 
Doing so would provide a spacer structure constructed partially from the color filter layer which provides a lowered cost of construction by fabricating multiple components simultaneously.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0125279 A1).
In regard to claim 10, Lee et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein an overlapping ratio of the first portion to the opening area is about 80% or more of a total area of the first portion.
However, one of ordinary skill in the art would recognize utilizing wherein an overlapping ratio of the first portion to the opening area is about 80% or more of a total area of the first portion, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, the overlapping ratio of the color filter area with the opening area directly impacts the aperture ratio of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al. with wherein an overlapping ratio of the first portion to the opening area is about 80% or more of a total area of the first portion.
.

Allowable Subject Matter
Claims 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 14 and dependent claims 15-18 and 20, the closest prior art references, Lee et al. (US 2004/0125279 A1) and Waratani et al. (US 2012/0327337 A1), fail to disclose, either singly or in combination, all of the limitations of claim 14, including the combination of limitations, “an alignment layer disposed on the color filter layer; wherein a thickness of the alignment layer that is overlapped with the main spacer is less than a thickness of the alignment layer that is overlapped with the sub-spacer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
August 11, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871